                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION

MOHAMED SALAH MOHAMED                  )
AHMED EMAD,                            )
                                       )
              Plaintiff,               )
                                       )
              v.                       )                    Case No. 19-cv-00598
                                       )
RICARDO WONG, Field Office Director,   )
Chicago, U.S. Immigration and Customs  )
Enforcement (“ICE”), PAUL D'AGOSTINO , )
MICHAEL McPHERSON, DODGE COUNTY, )
DODGE COUNTY SHERIFF DALE              )
SCHMIDT, JAIL ADMINISTRATOR            )
ANTHONY BRUGGER, WELLPATH, and         )
HEALTH ADMINISTRATOR TAMMY             )
WOLLIN,                                )
                                       )
              Defendants.              )


           PLAINTIFF’S MOTION AND MEMORANDUM IN SUPPORT OF A
                         PRELIMINARY INJUNCTION

       Mr. Mohamed Salah Mohamed Ahmed Emad is a stateless Palestinian Muslim who has

lived in the United States for 25 years. He is a devout Muslim and an asset to his community.

For no legitimate reason, the Federal Bureau of Investigations (“FBI”), relying on “information”

it new to be false and/or unreliable from a paid confidential informant, labeled Mr. Emad a

terrorist without affording Mr. Emad any due process protections, including notice and an

opportunity to contest the false label, and shared that false label with Immigration and Customs

Enforcement (“ICE”). Based on this false information, ICE arrested Mr. Emad and placed him in

detention at Dodge County Detention Facility (“Dodge County Jail”) on March 12, 2018. Mr.




           Case 2:19-cv-00598-LA Filed 04/25/19 Page 1 of 21 Document 4
Emad was subsequently denied bond because of this false terrorist label, and now, over a year

later and more than 180 days after Mr. Emad was ordered removed, ICE continues to assert this

false label as a prextual guise for their discriminatory motivations to keep Mr. Emad detained.

Because Mr. Emad is considered stateless and therefore unremovable, he faces the possibility of

indefinite detention because of the administration’s discriminatory animus toward Muslims and

Palestinians.

       While at Dodge County Jail, Mr. Emad has received inadequate care for his serious mental

health needs. He suffers from anxiety and Jail staff are denying him access to necessary

medication and mental health counseling. Additionally, Mr. Emad has been denied the ability to

freely exercise his religion. He is being denied access to a space for Jumu’ah (Friday Prayer)—a

sacred ritual that requires communal prayer in a clean space. He is also forced to pray every day

in his cell, just inches from his toilet. Mr. Emad has already faced serious spiritual, mental, and

emotional injury since being arrested by ICE, and he will continue to face a grave risk of serious

injury is he remains confined under these conditions.

       For these reasons, and pursuant to Federal Rule of Civil Procedure 65, Mr. Emad seeks a

preliminary injunction ordering the Defendants in their official capacities to provide him with

adequate mental health services, allow him to freely exercise his religion, and remove the false

terrorist label. Specifically, Mr. Emad seeks an order against Defendants Wellpath, Health

Administrator Tammy Wollin, Dodge County Sheriff Dale Schmidt, Jail Administrator Anthony

Brugger, and ICE Field Director Ricardo Wong requiring that they:

                1)     Require relevant staff and contractors to provide Mr. Emad with adequate

medical care, specifically mental health care, including, but not limited to required medication,

counseling services, and other medically necessary interventions.



                                                  2

            Case 2:19-cv-00598-LA Filed 04/25/19 Page 2 of 21 Document 4
       Mr. Emad seeks an order against Defendants Dodge County Sheriff Schmidt, Jail

Administrator Brugger, and ICE Field Director Wong requiring that they:

               1)      Require relevant staff and contractors to provide Mr. Emad with the

opportunity to practice his religion, including, but not limited to permitting him to conduct

Jumu’ah and to conduct daily prayers in an acceptable, clean environment.

       And finally, Mr. Emad seeks an order against Defendants ICE Field Director Wong, ICE

Section Chief Paul D’Agostino, and FBI Section Chief Michael McPherson requiring that they

remove the terrorist label and clear Mr. Emad of any indication that he is a danger to national

security.

        Preliminary injunctions are granted in extraordinary situations where there is a clear

showing of need. Mazurek v. Armstrong, 520 U.S. 968, 972 (1997); Cooper v. Salazar, 196 F.3d

809 (7th Cir. 1999). The need here could not be more obvious or more immediate. Mr. Emad’s

situation satisfies each requirement for a preliminary injunction: (1) he will succeed on the merits

because the Defendants have so clearly violated (i) his rights under the Fourteenth and Fifth

Amendments by failing to provide him with adequate medical care, (ii) his rights under the First

Amendment, the Religious Land Use and Institutionalized Persons Act (RLUIPA), and the

Religious Freedom Restoration Act (RFRA) by denying him the ability to freely exercise his

religion, (iii) his rights under the Fifth Amendment by damaging his reputation without affording

him due process, and (iv) his rights under the Fifth and Fourteenth Amendments by intentionally

discriminating against him on the basis of his religion and national origin; (2) in the absence of

intervention by this Court, Mr. Emad will suffer irreparable harm—namely because ongoing First

Amendment violations always constitute irreparable harm, and because there is a substantial

likelihood that his mental health will decompensate and that he will continue to be labeled a


                                                  3

            Case 2:19-cv-00598-LA Filed 04/25/19 Page 3 of 21 Document 4
terrorist, causing him to remain detained indefinitely; (3) there is no adequate remedy at law—

only an injunction will ensure that the Defendants allow him to freely exercise his religion,

provide appropriate mental health care, and remove the false terrorist label; and (4) ensuring that

the Defendants do not violate Mr. Emad’s rights as protected by the Constitution and federal

statutes will further the public interest and will not harm the Defendants in any way. See AM

Gen. Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 803-04 (7th Cir. 2002). Thus, this Court

must act in order to ensure that Mr. Emad’s rights are not continually violated.

       I.      Mr. Emad’s claims that Defendants violated his rights under the Constitution,
               RLUIPA, and RFRA will likely succeed on the merits.

       In order to demonstrate a substantial likelihood of success on the merits, a plaintiff must

demonstrate “a plausible claim on the merits.” Hoosier Energy Rural Elec. Co-op., Inc. v. John

Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009). Courts should not “improperly equat[e]

‘likelihood of success’ with ‘success.’” Michigan v. U.S. Army Corps of Eng’rs, 667 F.3d 765,

782 (7th Cir. 2011) (quoting University of Texas v. Camenisch, 451 U.S. 390, 394 (1981)).

“[T]he threshold for establishing likelihood of success is low.” Id. A plaintiff need “only to

present a claim plausible enough that (if the other preliminary injunction factors cut in their favor)

the entry of a preliminary injunction would be an appropriate step.” Id. at 783. To determine

whether a plaintiff’s legal argument has a likelihood of succeeding, courts use whatever existing

test would be employed to decide the merits of the case. See S./Sw. Ass’n of Realtors v.

Evergreen Park, IL, 109 F.Supp.2d 926, 927 (N.D. Ill. 2000). In this case, Mr. Emad has a high

chance of success on the merits of all his claims, but below will focus on the claims particularly

relevant to the emergency relief he seeks.

       A.      Mr. Emad will prevail on his claim that Defendants violated his rights under
               the Due Process Clause of the Fourteenth and Fifth Amendments by failing to
               provide him with adequate mental health care.

                                                  4

            Case 2:19-cv-00598-LA Filed 04/25/19 Page 4 of 21 Document 4
       Mr. Emad is a civil immigration detainee and his constitutional claim here regarding

access to mental health care is evaluated in the same manner as that of a pretrial detainee—under

the due process clause of the Fourteenth and Fifth Amendments instead of the Eighth

Amendment. See Belbachir v. County of McHenry, 726 F.3d 975, 979 (7th Cir. 2013); Edwards

v. Johnson, 209 F.3d 772, 778 (5th Cir. 2000); see also Unknown Parties v. Johnson, No. CV-15-

00250-TUC-DCB, 2016 WL 8188563, at *4 (D. Ariz. Nov. 18, 2016) (“because Plaintiffs are

civil [immigration] detainees and not prisoners, the Court applies the Fifth Amendment, mirrored

by the Fourteenth Amendment, Due Process Clause” to their conditions claims, including denial

of medical care claim, against federal defendants). The Seventh Circuit has recognized that,

because the Eighth Amendment cannot apply to pretrial detainees, the Fourteenth Amendment’s

“objectively unreasonable” standard applies broadly in the pre-trial detention context, including

access to medical care claims. Miranda v. County of Lake, 900 F. 3d 335, 351 (7th Cir. 2018)

(citing Kingsley v. Hendrickson, 135 S.Ct. 2466, 2472-73 (2015)). Therefore, to succeed on a

failure to provide adequate mental health care claim, Mr. Emad must show that Jail medical staff

(1) intentionally failed to provide him with adequate mental health care by failing to give him his

medication and counseling services, and (2) they were objectively unreasonable in doing so. See

McCann v. Ogle County, Ill., 909 F.3d 881, 886 (7th Cir. 2018). And to find the Defendants

liable for the medical staff’s misconduct, Mr. Emad must show that they know about the

misconduct and “facilitate it, approve it, condone it, or turn a blind eye.” Knight v. Wiseman, 590

F.3d 458, 463 (7th Cir. 2009); Rasho v. Elyea, 856 F.3d 469, 478 (7th Cir. 2017).

       Since arriving at the Jail over a year ago, Mr. Emad has made numerous verbal as well as

written requests through the grievance process to Jail staff for his medication. Despite his

repeated requests, medical staff refuse to give him Lorazepam, which he requires to treat his

                                                 5

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 5 of 21 Document 4
anxiety and was taking every day for around six years prior to him being detained. See Ex. 1,

Davis Decl. Lorazepam is necessary to treat his serious mental illness, and without it, his mental

health has and will continue to deteriorate—he is currently suffering from anxiety attacks, high

blood pressure, night terrors, and difficulty breathing. Therefore, the medical staff’s failure to

provide him with his medication is objectively unreasonable. See, e.g., Carpenter v. Sullivan, 695

Fed. App’x. 147, 150 (7th Cir. 2017) (using the stricter deliberate indifference standard, holding

that a detainee’s allegations that a detention center nurse refused to dispense pain medication

given to him by an endodontist after a root canal and that no doctor at the detention center

assessed the endodontist’s treatment plan before the nurse refused to give him the medication

were sufficient to allege a Fourteenth Amendment due process claim); Shoemaker v. Rogers, No.

3:18-CV-80 RLM-MGG, 2019 WL 1275088, at *2-3 (N.D. Ind. Mar. 19, 2019) (finding that

plaintiff sufficiently stated claim against defendants for being deliberately indifferent to his severe

mental impairments (bipolar disorder and depression) by not giving him the antipsychotic

medications that a doctor had prescribed him); Awalt v. Marketti, 74 F. Supp. 3d 909, 931 (N.D.

Ill. 2014) (holding that a reasonable jury could find that nurse’s decision to refuse to give detainee

a particular anti-seizure medication constituted deliberate indifference); Romanelli v. Suliene, No.

3:07-cv-00019, 2008 WL 4587110, at *7-11 (E.D. Wis. Jan. 10, 2008) (using the stricter

deliberate indifference standard, denying summary judgment on pretrial detainee’s claim that

defendants violated his right to adequate medical care by refusing to treat his Crohon’s disease

where the defendants knew about his serious medical need and provided no treatment to him).

       Additionally, for many years prior to being detained, Mr. Emad was regularly seeing a

psychiatrist, Dr. Denise Davis, to treat his anxiety. See Ex. 1, Davis Decl. The medical staff’s

refusal to allow Mr. Emad to see a mental health professional, despite his request to speak to a



                                                  6

            Case 2:19-cv-00598-LA Filed 04/25/19 Page 6 of 21 Document 4
mental health counselor to treat his anxiety, also is objectively unreasonable. See, e.g., Love v.

Clarke, No. 11-CV-882, 2011 WL 6755834, at *3 (E.D. Wis. Dec. 23, 2011) (refusing to dismiss

pretrial detainee’s inadequate medical care claim because “[a] diagnosed mental illness that needs

to be treated is a serious medical need” and “[k]knowledge of the condition and placing [his]

health at risk by not doing anything to get him the treatment deemed necessary is sufficient to

allege deliberate indifference”); Williams v. Nelson, No. 04-C-0774-C, 2004 WL 2830666, at *10

(W.D. Wis. Dec. 9, 2004) (finding that pretrial detainee’s allegations that decisions regarding his

treatment as an involuntarily committed sex offender were not being made by persons with

appropriate training in mental illness and that he was receiving inadequate treatment for an

anxiety disorder, mood disorder, and depression were sufficient to state a claim for failure to

provide minimally adequate treatment in violation of the Fourteenth Amendment).

       Further, the Wellpath Defendants and the Dodge County Defendants all knew about Mr.

Emad’s requests for his medication and services to treat his anxiety, and yet they failed to make

the medical staff provide him with adequate mental health care, thereby facilitating, approving,

and condoning the medical staff’s misconduct. Additionally, Defendant Wong allows ICE

detainees to be housed in substandard conditions and fails to take action to ensure that ICE

detainees are provided with adequate mental health care. Accordingly, Mr. Emad will prevail on

his claim that Defendants failed to provide him with adequate mental health care.

           B. Mr. Emad will prevail on his claim that Defendants violated RLUIPA, RFRA,
              and the Free Exercise Clause of the First Amendment.

       RFRA prohibits the federal government from placing “substantia burdens on ‘a person’s

exercise of religion’” unless the burden “is the ‘least restrictive means of furthering a compelling

governmental interest.’” Korte v. Sebelius, 735 F.3d 654, 659 (7th Cor. 2013) (quoting 42 U.S.C.

§ 2000bb-1)). RLUPIA applies to state or local governments and, like RFRA, it prohibits the

                                                  7

            Case 2:19-cv-00598-LA Filed 04/25/19 Page 7 of 21 Document 4
government from imposing a “‘substantial burden on the religious exercise of a person residing in

or confined to an institution’ unless the burden is the ‘least restrictive means’ of serving a

‘compelling governmental interest.’” Kaufman v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013)

(quoting 42 U.S.C. § 2000cc-1)). The Free Exercise Clause prohibits the state from imposing a

substantial burden on religious exercise unless the burden is “reasonably related to legitimate

penological interests.” Id. (quoting O’Lone v. Shabazz, 482 U.S. 342, 349 (1987)). A person’s

religious exercise is substantially burdened when he is required to “engage in conduct that

seriously violates [his] religious beliefs.” Holt v. Hobbs, 135 S. Ct. 853, 862 (2015) (quoting

Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2775 (2014)); see also West v. Grams, 607

Fed. App’x 561, 567 (7th Cir. 2015) (“The correct standard . . . is whether a particular restriction

“seriously” violates or contradicts an inmate’s religious beliefs.”).

        There is no doubt that Mr. Emad’s ability to exercise his religion is substantially burdened

by the Jail’s refusal to allow him to conduct Jumu’ah. Jumu’ah is a religious obligation for

Muslims and requires communal prayer with at least one other Muslim in a clean room at a

designated time every Friday. Instead of doing Jumu’ah, Mr. Emad is forced to do a normal

Friday prayer alone in his cell next to his toilet, in violation of his religious beliefs. See, e.g.,

Rush v. Malin, No. 15 CV 3103 (VB), 2017 WL 2817080, at *3, 5 (S.D.N.Y. June 29, 2017)

(finding that plaintiff’s claim “that he was prevented from attending Jumu’ah services” for a

period of time does plausibly state a Free Exercise claim and RLUIPA claim because “[d]enying

an inmate congregate religious services over a prolonged period ‘substantially burdens’” his

religious exercise, and the defendants failed to assert a compelling reason for this burden); Lloyd

v. City of New York, 43 F. Supp. 3d 254, 263 (S.D.N.Y. 2014) (refusing to dismiss Muslim

inmates’ Free Exercise Clause and RLUIPA claims and finding that plaintiffs have sufficiently



                                                    8

            Case 2:19-cv-00598-LA Filed 04/25/19 Page 8 of 21 Document 4
alleged that defendants placed a substantial burden on their ability to freely exercise their religion

by failing to provide them with adequate and appropriate space for Muslim daily prayers,

Jumu’ah, and other worship activities”); see also O’Lone v. Estate of Shabazz, 482 U.S. 342, 344

(1987) (“There is no question that respondents’ sincerely held religious beliefs compelled

attendance at Jumu’ah”). Additionally, Mr. Emad is forced to do salah (his five daily prayers) in

his cell next to his toilet, which also substantially burdens his ability to exercise his religion, as

Islam requires that salah be conducted in a clean environment. See, e.g., Williams v. Sec’y Pa.

Dep’t of Corr., 450 Fed. App’x 191, 196 (3rd Cir. 2011) (where prisoner was prohibited from

conducting salah on a clean surface in a quiet area, court found that his religious exercise was

substantially burdened because he “was forced to choose between offering prayers in the manner

consistent with his religious belief and being disciplined for being in an unauthorized area or for

refusing to obey an order”); Knott v. McLaughlin, No. 5:17-CV-36 (MTTT), 2019 WL 1379943,

at *4 (M.D. Ga. Mar. 27, 2019) (where Muslim inmate was forced to pray inside his cell, court

denied summary judgement on his RLUIPA claim because there was “a genuine issue of material

fact regarding whether congregational prayer is a central tenant of his religion and whether the

Defendant’s complete ban on congregational prayer substantially burdens his exercise of

religion”).

        Further, there is no legitimate, let along compelling, government interest in prohibiting

Mr. Emad from conducting Jumu’ah or praying in a clean space outside his cell, especially given

that Christian detainees are allowed to use a room for bible study—which is the same room Mr.

Emad is requesting to use for Jumu’ah—and Christian detainees are allowed to pray out in the

common areas of the pod. Any “security concerns” that the Jail will likely assert as a justification

for prohibiting inmate-led Jumu’ah and other daily prayers in common spaces will be pretextual,



                                                    9

              Case 2:19-cv-00598-LA Filed 04/25/19 Page 9 of 21 Document 4
as the Jail affords Christian detainees the opportunity to do individual and communal prayer

outside their cells. Further, a requirement that services be volunteer-led instead of inmate-led is

not narrowly tailored to any supposed security concern, as correctional staff could supervise

inmate-led services. See e.g., West, 607 Fed. App’x at 567 (allowing Muslim plaintiff’s RLUIPA

claim based on prison’s refusal to allow inmate-led Islamic services including Jumu’ah to

proceed, indicating that it appeared that defendants had not yet met their burden of establishing

that banning inmate-led services was the least restrictive means of furthering their security

interest); Aiello v. West, 207 F. Supp. 3d 886, 896-97 (W.D. Wis. 2016) (denying summary

judgement on Jewish plaintiff’s RLUIPA claim because plaintiff met his burden of proving that

prison’s ban on inmate-led Shabbat services seriously violates his religious beliefs and the

defendants have not met their burden of establishing that the general ban on inmate-led groups is

narrowly tailored to a compelling interest in maintaining security); Smith v. Lind, No. 14-cv-796-

slc, 2016 WL 6210688, at *6, 9 (WD. Wis. Oct. 24, 2016) (refusing to dismiss plaintiff’s

RLUIPA and First Amendment claims based on defendants’ repeated denial of religious services

to Muslim inmates, including Jumu’ah, due to lack of volunteers, stating that the plaintiff’s

allegations “not only appear to challenge the volunteer policy generally, they also raise the

question whether the defendants have improperly put more effort into securing volunteers for

non-Muslim faiths and left the Muslims to languish”); Henderson v. Muniz, No. 14-cv-01857-

JST, 2017 WL 6885394, at *10 (N.D. Cal. Nov. 28, 2017) (denying summary judgement on

plaintiff’s First Amendment claim regarding Jumu’ah prayers and five-time daily prayers because

“there is a triable issue of fact as to whether the requirement that a chaplain, and not a prison

guard supervise chapel use is reasonably related to prison security”); Williams, 450 Fed. App’x at

196 (where prisoner was prohibited from conducting salah on a clean surface in a quite area, the



                                                  10

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 10 of 21 Document 4
court denied summary judgement as to his RLUIPA claim because there was a fact issue on

whether a designated prayer room in prison kitchen was least restrict means of furthering

compelling government interest of maintaining order and security). Therefore, the Jail’s

prohibition on allowing Muslims to do Jumu’ah or salah outside their cells undoubtedly cannot

survive strict scrutiny review under RLUIPA and RFRA, nor even the more deferential review

under the Free Exercise Clause. Accordingly, Mr. Emad will prevail on all of these claims.

           C. Mr. Emad will prevail on his claim that Defendants violated his due process
              rights under the stigma-plus doctrine.

       Mr. Emad has a claim for deprivation of a protected liberty interest without adequate due

process. See Hannemann v. S. Door Cty. Sch. Dist., 673 F.3d 746, 753 (7th Cir. 2012) (“A

plaintiff may prove a deprivation of a protected liberty interest by showing damage to his ‘good

name, reputation, honor, or integrity.’” (quoting Wisconsin v. Constantineau, 400 U.S. 433, 437

(1971)). This “stigmatic harm,” however, must “extend beyond mere reputational interests,” for

procedural safeguards to come into play. Id. (quoting Omosegbon v. Wells, 335 F.3d 668, 675

(7th Cir. 2003)). Under what is commonly known as the “stigma-plus doctrine,” procedural due

process rights are implicated when (1) the government publically stigmatizes an individual, and

(2) the individual suffers the loss of an additional liberty or property interest as a result. See Paul

v. Davis, 424 U.S. 693, 707-712 (1976); Miller v. California, 355 F.3d 1172, 1178 (9th Cir.

2004). To constitute sufficient loss of liberty, the stigmatizing statement must “alter or eliminate

‘a right or status previously recognized by state law.’” Hannemann, 673 F.3d at 753 (quoting

Paul, 424 U.S. at 711); see also Alston v. City of Madison, 853 F.3d 901, 909 (7th Cir. 2017)

(“the action must also alter a previously recognized legal status or right”). Mr. Emad will be able

to prove both elements of the stigma-plus claim.




                                                  11

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 11 of 21 Document 4
       Mr. Emad easily meets the first prong of the stigma-plus analysis because Defendants

gave him an erroneous stigmatic label, which they then publicized. Being labelled a terrorist and

a danger to national security is undoubtedly stigmatizing because it implies criminal conduct.

See, e.g., Alston, 853 F.3d 901, 909 (“Without question, being classified as a ‘repeat violent

offender’ harms one’s reputation.”); Latif v. Holder, 28 F. Supp. 3d. 1134, 1150 (D. Or. 2014)

(“placement on the No-Fly List satisfies the ‘stigma’ prong because it carries with it the stigma of

being a suspected terrorist”). Further, Defendants publicized Mr. Emad’s stigmatizing label by

sharing it with third parties—Defendant McPherson of the FBI shared it with Defendant

D’Agostino of ICE, and Defendant D’Agostino and ICE shared it with the immigration court.

See, e.g., Larry v. Lawler, 605 F.2d 954, 958 (7th Cir. 1978) (holding that the Civil Service

Commission’s sharing of plaintiff’s stigmatizing rejection with federal agencies on a “need to

know basis” was sufficiently public); Latif, 28 F.Supp.3d at 1150 (finding that the plaintiffs’ “No-

Fly” status was made sufficiently public when it was only disclosed to airline employees and any

travelers that may be in earshot of the ticket counter); Castillo v. County of Los Angeles, 959 F.

Supp. 2d 1255, 1261-62 (C.D. Cal. 2013) (finding that plaintiff’s inclusion in the Child Welfare

Services Case Management System (CWS/CMS) database was made sufficiently public because

even though information in the database “is not publicly available, . . . information included in

CWS/CMS is available . . . to numerous in-state and out-of state governmental entities and

agencies”).

       Mr. Emad also meets the second prong of the stigma-plus doctrine. In considering the

“plus” prong of the stigma-plus doctrine, courts have found deprivations of liberty interests in a

wide range of contexts, including employment, licensure, education, and travel. See, e.g., Goss v.

Lopez, 419 U.S. 565, 574-76 (1975) (holding that students facing temporary suspension from



                                                 12

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 12 of 21 Document 4
public school for up to ten days based on charges of misconduct were entitled to protection under

the due process clause); Dupuy v. Samuels, 397 F.3d 493, 503 (7th Cir. 2005) (finding that where

“child care workers effectively are barred from future employment in the child care field once an

indicated finding of child abuse or neglect against them is disclosed to, and used by, licensing

agencies and present or prospective employers . . . [s]uch circumstances squarely implicate a

protected liberty interest”); Larry, 605 F.2d at 956 (finding a liberty interest in employment

where plaintiff was barred from “obtaining employment in any capacity with the federal

government for a period of up to three years”); Latif, 28 F. Supp. 3d at 1150 (finding that

plaintiffs “satisfied the ‘plus’ prong because being on the No-Fly List means Plaintiffs are legally

barred from traveling by air at least to and from the United States and over United States airspace,

which they would be able to do but for their inclusion on the No-Fly List”); Castillo, 959 F. Supp.

2d at 1261-62 (holding that the “plus” prong was met where plaintiff’s inclusion in the Child

Welfare Services database had “serious implications” for his ability to adopt his half-brother, get

licensures, and volunteer with children). Here, Mr. Emad was denied bond by the immigration

court and forced to remain in custody. If not for the false terrorist label, Mr. Emad would have

received bond and been able to live at home during the pendency of his immigration proceedings.

Therefore the terrorist label altered or eliminated “a previously recognized legal status or right.”

See Alston, 853 F.3d 901, 909; see also Hall v. Marshall, 479 F. Supp. 2d 304, 314 (E.D.N.Y.

2007 (finding that plaintiff met requirements of stigma plus doctrine where he alleged that his

pre-sentence report (PSR) “contained a description of his offense that was factually false and

damaging to his reputation” and that “he was denied parole based on an inaccurate PSR”). Mr.

Emad has therefore established a constitutionally-protected liberty interest in his reputation.




                                                 13

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 13 of 21 Document 4
       Given that Mr. Emad has a constitutionally-protected liberty interest in his reputation,

Defendants had to provide basic procedural protections before sharing the false terrorist label with

third parties. See Wisconsin, 400 U.S. 433 at 510 (“Where a person’s good name, honor, and

reputation are at stake because of what the government is doing to him, notice and an opportunity

to be heard are essential.”). “The fundamental requirement of due process is the opportunity to be

heard ‘at a meaningful time and in a meaningful manner.’” Mathews v. Eldridge, 424 U.S. 319,

333 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). Mr. Emad was denied any

due process protections before both the FBI and ICE labeled him a terrorist and shared that false

label—neither the FBI nor ICE gave him notice or an opportunity to challenge the false terrorist

label. Accordingly, Mr. Emad will prevail on his Due Process claim.

           D. Mr. Emad will prevail on his claim that the ICE Defendants violated his
              rights under the Equal Protection Clause.

       To prevail on an equal protection claim, Mr. Emad must prove that: (1) the Defendants

treated him differently from others who were similarly situated; (2) the Defendants intentionally

treated him differently because of his membership in a definable class (i.e., his religion and

national origin); and (3) the Defendants’ discriminatory conduct was not rationally related to a

legitimate state interest. See Schroeder v. Hamilton School Dist., 282 F.3d 946, 950-51 (7th Cir.

2002); Nabozny v. Podlesny, 92 F.3d 446, 454-455 (7th Cir. 1996); Sims v. Mulcahy, 902 F.2d

524, 539 (7th Cir. 1990). Mr. Emad meets all of these criteria.

       ICE is refusing to release Mr. Emad from detention despite the fact that he is unremovable

and has been in custody for over 180 days since the date of his removal order. Ordinarily, ICE

releases individuals who are unremovable and have been detained for over 180 days on an order

of supervision rather than detain the individuals indefinitely. However, ICE is intentionally

treating Mr. Emad differently from others similarly situated because of his religion (Islam) and

                                                 14

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 14 of 21 Document 4
national origin (Palestinian). See, e.g., Mehta v. Village of Bolingbrook, 196 F. Supp. 3d 855,

863-66 (N.D. Ill 2016) (denying summary judgment on family’s equal protection claim because

fact issue existed as to whether village police who stopped, searched, and harassed Hindu

residents who were of Indian descent, did so for a discriminatory purpose); Alsherbini v. Village

of Worth, No. 10 CV 6781, 2011 WL 1303427, at *4 (N.D. Ill. Mar. 31, 2011) (rejecting

defendants’ argument that plaintiff “cannot prove discriminatory intent because in his complaint

he alleges a race-neutral reason for their conduct: that he committed municipal code violations”

because he also alleged that the violations “were a sham to carry out [the defendant’s] policy of

ridding the village of Middle Eastern owned businesses); Goodvine v. Swiekatowski, No. 08-cv-

702, 2010 WL 55848, at *3-4 (W.D. Wis. Jan. 5, 2010) (denying summary judgment with respect

to federal prisoner’s claim of religious discrimination because there is a genuine issue of material

fact as to whether the defendant was intentionally discriminating against plaintiff on the basis of

religion by refusing to provide him with a copy of the Qur'an while providing Bibles to Christian

prisoners).

        Further, ICE’s discriminatory conduct toward Mr. Emad is not rationally related to a

legitimate state interest. Rather, ICE is using the false terrorist label as a pretextual guise for this

administration’s discriminatory animus towards Muslims and Palestinians. See, e.g., Reed v.

Faulkner, 842 F.2d 960, 964 (7th Cir. 1988) (finding that where defendants admitted that they did

not enforce a prison regulation on hair length against Native Americans but did so against

Rastafarians, and where there did not appear to be any relevant differences between Rastafarians

and Native Americans, defendants were deliberately treating the Rastafarians differently from

Native Americans “for no reason at all,” and if this was truly the case, “this is a denial of equal

protection of the laws in an elementary sense”); Henderson v. Jess, 18-cv-680, 2018 WL



                                                   15

              Case 2:19-cv-00598-LA Filed 04/25/19 Page 15 of 21 Document 4
7460046, at *3 (W.D. Wis. Oct. 25, 2018) (allowing black Muslim prisoner to proceed on equal

protection race and religious discrimination claims against defendants where he alleged that

defendants denied him religious meals and property, even though white Wiccan inmates were

allowed to have similar meals and items, and that defendants singled him out for unfair treatment

for no rational reason); Atkinson v. Mackinnon, No.14-cv-736, 2015 WL 13650062, at *1-2 (W.D.

Wis. Jan. 7, 2015) (holding that prisoner could proceed on a claim against defendants under the

equal protection clause of the Fifth Amendment on a theory of religious discrimination where he

alleged that defendants gave him harsh discipline and poor work performance evaluations because

of his Muslim religious practices). Accordingly, Mr. Emad will prevail on his claim that the ICE

Defendants discriminated against him on the basis of his religion and national origin in violation

of his rights under the Equal Protection Clause.

         II.   Mr. Emad will suffer irreparable harm in the absence of a preliminary
               injunction.

       A preliminary injunction is necessary to avert three forms of irreparable harm to Mr.

Emad: 1) the ongoing violation of his constitutional rights, which in itself constitutes irreparable

harm; 2) the continued, serious threats to his mental health; and 3) the continued, serious threat of

indefinite detention.

       First, the Defendants’ continual deprivation of Mr. Emad’s First, Fifth, and Fourteenth

Amendment rights, as previously described, is an irreparable harm sufficient to warrant a

preliminary injunction. See Elrod v. Burns, 427 U.S. 347, 373 (1976) (“The loss of First

Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury.”); American Civil Liberties Union of Ill. v. Alvarez, 679 F.3d 583, 589 (7th Cir. 2012)

(same); Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006) (holding that loss of

First Amendment freedoms, including free exercise of religion, presumptively constitutes

                                                   16

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 16 of 21 Document 4
irreparable injury); Preston v. Thompson, 589 F.2d 300, 303 n.3 (7th Cir. 1978) (“The existence

of a continuing constitutional violation constitutes proof of an irreparable harm, and its remedy

certainly would serve the public interest.”) (affirming grant of preliminary injunction in prison

conditions case); Warsoldier v. Woodford, 418 F.3d 989, 1001-02 (9th Cir. 2005) (holding that,

for the purposes of a preliminary injunction within the context of a case challenging violation of

rights under RLUIPA, any loss of First Amendment religious rights constitutes irreparable

injury); Planned Parenthood of Ind. and Ky., Inc. v. Commissioner, 194 F. Supp. 3d. 818, 835

(S.D. Ind. 2016) (finding that the “presumption of irreparable harm also applies to equal

protection violations”).

       Second, the pain Mr. Emad experiences because of the Defendants’ lack of care for his

mental illness and the risk to his future mental health indisputably constitute irreparable harm that

warrants preliminary injunctive relief. See Flynn v. Doyle, 630 F. Supp. 2d 987, 993 (E.D. Wis.

2009) (granting a preliminary injunction in a prison medical care case where the irreparable harm

constituted continued medication errors and delays, which will result in life-threatening risks, the

exacerbation of chronic and acute serious medical conditions, and unnecessary pain and

suffering). In the detention context, where “[t]he plaintiff’s evidence allows an inference that the

defendants ‘have, with deliberate indifference, exposed him to . . . an unreasonable risk of serious

damage to his future health,’” courts will find that irreparable harm exists. Farnam v. Walker,

593 F. Supp. 2d 1000, 1012-13 (C.D. Ill. 2009) (quoting Helling v. McKinney, 509 U.S. 25, 35

(1993). Thus, in numerous cases, courts have granted preliminary injunctive relief to ensure that

people living in jails and prisons receive adequate medical and mental health care. See, e.g.,

Foster v. Ghosh, 4 F. Supp. 3d 974, 977 (N.D. Ill. 2013) (granting plaintiff’s preliminary

injunction requesting that prison doctors grant him access to an ophthalmologist to evaluate his



                                                 17

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 17 of 21 Document 4
cataracts and subsequently provide him with adequate treatment); Hernandez v. Cty. of Monterey,

110 F. Supp. 3d 929, 956 (N.D. Cal. 2015) (granting preliminary injunctive relief requiring jail to

provide proper TB identification, isolation, diagnosis and treatment, to eliminate potential suicide

hazards for unstable patients, to continue community medications, properly treat inmate’s

withdrawing from drugs and alcohol, and to rectify ADA violations for individuals who need sign

language interpreters); Flynn v. Doyle, 630 F. Supp. 2d 987 (E.D. Wis. 2009) (granting

preliminary injunction requiring all controlled medications at the prison be distributed by trained

medical personnel with credentials equal to or greater than Licensed Practical Nurses); Yarbaugh

v. Roach, 736 F. Supp. 318 (D.D.C. 1990) (granting preliminary injunction to have prison provide

inmate with adequate medical treatment for his multiple sclerosis); Duran v. Anaya, 642 F. Supp.

510 (D.N.M. 1986) (inmates were entitled to a preliminary injunction prohibiting implementation

of proposed staff reductions with respect to medical care, mental health care, and security).

       Third, Mr. Emad faces the possibility of indefinite detention because ICE continues to use

the FBI memo that falsely labels Mr. Emad a terrorist as a pretextual justification to keep Mr.

Emad detained passed the 180-day deadline. The risk of indefinite detention based on a false

terrorist label certainly constitutes irreparable harm.

        III.   Mr. Emad lacks an adequate remedy at law for ongoing violations of
               constitutional rights and risks to safety.

       Money will not make Mr. Emad whole, treat his medical and spiritual needs, or clear his

name of the false terrorist label. Only an order from this Court will accomplish this. See

Christian Legal Soc’y, 453 F.3d at 859 (“[t]he loss of First Amendment freedoms is presumed to

constitute an irreparable injury for which money damages are not adequate”); Flower Cab Co. v.

Petitte, 685 F.2d 192, 195 (7th Cir. 1982) (stating that in prison conditions cases, “the

quantification of injury is difficult and damages are therefore not an adequate remedy”); Foster v.

                                                  18

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 18 of 21 Document 4
Ghosh, 4 F. Supp. 3d 974, 983 (N.D. Ill. 2013) (granting preliminary injunction to prisoner

requiring medical attention; no adequate remedy at law exists because “the consequence of

inaction at this stage would be further deteriorated vision in both eyes”).


        IV.    Mr. Emad will suffer greater harm if a preliminary injunction is denied than
               Defendants will suffer if the preliminary injunction is granted and an
               injunction is in the public interest.

       The balance of harms tips decidedly in Mr. Emad’s favor. The injunction sought here

merely requires that the Defendants adhere to their constitutional and statutory obligations. Such

an injunction will ensure Mr. Emad’s health and end his mental, spiritual, and emotional suffering

caused by the Defendants. On the other hand, adhering to this injunction would cause the

Defendants minimal if any harm. Administrative costs associated with the implementation of a

preliminary injunction are not the sort of harm to Defendants that can justify the ongoing

violation of a constitutional right. See Mitchell v. Cuomo, 748 F.2d 804, 806, 808 (2d Cir. 1984)

(“Faced with such a conflict between the state's financial and administrative concerns on the one

hand, and the risk of substantial constitutional harm to plaintiffs on the other, we have little

difficulty concluding that the district judge did not err in finding that the balance of hardships tips

decidedly in plaintiffs’ favor.”); Moore v. Morgan, 922 F.2d 1553, 1557 n.4 (11th Cir.1991).

       Moreover, it is in the public interest to ensure that Mr. Emad’s constitutional rights are not

violated by state and federal officers. See Hoskins v. Dilday, No. 16-CR-334-MJR-SCW, 2017

WL 951410, at *7 (S.D. Ill. Mar. 10, 2017) (“In this case the public interest is best served by

ensuring that corrections officers obey the law.”); Jones ‘EL v. Berge, 164 F. Supp. 2d 1096, 1125

(W.D. Wis. 2001) (“Respect for law, particularly by officials responsible for the administration of

the State’s correctional system, is in itself a matter of the highest public interest.”); Laube v.

Haley, 234 F.Supp.2d 1227, 1252 (M.D. Ala. 2002) (“[T]here is a strong public interest in


                                                   19

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 19 of 21 Document 4
requiring that the plaintiffs’ constitutional rights no longer be violated”); Vazquez v. Carver, 729

F. Supp. 1063, 1070 (E.D. Pa. 1989) (“the public has an interest in protecting the civil rights of all

persons as guaranteed under the United States Constitution”).

         V.    The Court should waive bond.

       Under Federal Rule of Civil Procedure 65(c), district courts have discretion to determine

the amount of the bond accompanying a preliminary injunction, and this includes the authority to

set a nominal bond. In this case, the Court should waive bond because Mr. Emad is indigent, the

requested preliminary injunction is in the public interest, and the injunction is necessary to

vindicate constitutional rights. See Pocklington v. O'Leary, No. 86 C 2676, 1986 WL 5748, at *2

(N.D. Ill. May 6, 1986) (“[B]ecause of [a prisoner’s] indigent status, no bond under Rule 65(c) is

required.”); Davis v. Mineta, 302 F.3d 1104, 1126 (10th Cir. 2002) (“minimal bond amount

should be considered” in public interest case); Complete Angler, L.L.C. v. City of Clearwater, 607

F. Supp. 2d 1326, 1335 (M.D. Fla. 2009) (“Waiving the bond requirement is particularly

appropriate where a plaintiff alleges the infringement of a fundamental constitutional right.”).

                                           CONCLUSION

       For the foregoing reasons, the Court should order an evidentiary hearing on the motion for

a preliminary injunction at the earliest possible date and/or enter the proposed order and ensure

that Mr. Emad receives adequate mental health services and religious accommodations, and that

the false terrorist label is removed.

                                        Respectfully submitted,

                                        MOHAMED SALAH MOHAMED AHMED EMAD

                                        By: /s/ Vanessa del Valle
                                        One of his attorneys




                                                  20

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 20 of 21 Document 4
Sheila A. Bedi
Vanessa del Valle
Roderick and Solange MacArthur Justice Center
Northwestern Pritzker School of Law
375 East Chicago Avenue
Chicago, IL 60611
(312) 503-1271
sheila.bedi@law.northwestern.edu
vanessa.delvalle@law.northwestern.edu


Marc E. Christopher
Christopher and De Leon Law Office
PO Box 370452
Milwaukee, WI 53237
(414) 751-0051
marc@christopher-law.com




                              CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that she served the foregoing document upon all

persons who have filed appearances in this case via the Court’s CM/ECF system on April 25,

2019.


                                                     /s/ Vanessa del Valle




                                                21

           Case 2:19-cv-00598-LA Filed 04/25/19 Page 21 of 21 Document 4
